Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Nov. 23, 2021, has been entered in the application. Claims 1-8, 10-15 and 18-20 remain pending, with claims 9, 16, and 17 now being canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7, 8, 10, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byd (CN 203 832 595, cited by applicant in the IDS) in view of Takamura et al. (US 2014/0124278). Byd teaches an electric bus (100) having a side wall (lateral side wall carrying doors 114, 115, 116), at least one wheel (41, 42, 51, 52), each wheel positioned within a wheel housing (not separately referenced, see figures 1, 2), at least one electric engine coupled to the wheels (exemplary engines 6, 61, 62, but also see ¶0041, to include an embodiment which has respective electric engines associated with all of the wheels) a seat, forming a longitudinal row of seats along the side wall (seats over battery sets 9, 82); the seats having a back portion a seat base portion, and having defined respectively in front of them (laterally inward in the vehicle) a leg area between the seat base and floor, the leg area being below the base portion of the seat and vertically level with the wheel position (see figure 2), an electric energy storing device (battery set 9, 82) for powering the electric engine and arranged between the side wall and the further inward leg area of the seat and a fixation interface (top, bottom, front and rear surfaces of cabinet 9, 81) on which the seat is positioned, the cabinet (9, 81) forming an internal recess to accommodate the battery set (9, 82), the top surface of cabinet 9, 81 forming a horizontal element vertically above the battery and below the seat, the front face of the cabinet (9, 81) forming a rear wall of the wheel housing (e.g., figure 2, rear wall of the housing for wheel 42 forming front wall of the .
 The reference to Byd, while teaching the fixation interface (top, bottom, front and rear surfaces of cabinet 9, 81) does not explicitly teach that the seat and batteries are attached to the fixation interface, and that the interface (e.g., top portion) explicitly includes a horizontal beam located vertically between the seat[s] and batteries. Takamura et al. teach that when providing a seating element fixed in a vehicle above a battery group that a known fixation interface (25, 26, 27, 28, 30) includes a connection point (54) to which batteries (51A, 51B, 51C) are fixed, and at least a horizontal beam (at least the cross members linking elements 30) on which the seat portion is carried, the batteries being fixed to the beam portion (e.g., cross members linking elements via the intervening structure (54 through 25, 26 and 27 to 30). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the fixation interface initially taught by Byd with both an explicit connection point[s] for the batteries and a horizontal beam vertically above the batteries and below the seat, as taught by Takamura et al., for the purpose of providing a robust structure 
The reference to Byd as modified by Takamura et al., while teaching the seats forming a longitudinal row positioned on the top face of the container constituting the interface, does not explicitly teach that the seat[s] is/are fixed thereto. To the extent that it is well understood to be desirable to mount the seats in a fixed manner to a vehicle structure in a vehicle, such that the seats remain in place when the vehicle moves, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to fix the seats to the horizontal member forming the top of the container, so as to ensure that the seats do not move about the interior of the bus when the bus is being driven.
As regards claim 7: the reference to Byd as discussed above, while teaching each lateral side having outer and inner longitudinal beams, does not explicitly teach that the outer longitudinal beams form part of the side wall and the inner longitudinal beams are below the batteries. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the outer longitudinal beam as a bottom portion of the side wall for the well-known purpose of ensuring that the side wall is actually supported by the vehicle structure. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide at least one of the longitudinal inner beams under the batteries for the well-known purpose of ensuring that the batteries are robustly vertically supported on the vehicle base, and remain in their intended location.
As regards claim 10: initially the reference to Byd teaches that the seat base transversally projects over the majority of the width of the electric energy storing device (see figure 3), and also over a majority of the wheel width (figures 3 and 5 taken together), but does not explicitly teach that the transverse projection of the seat base covers an entire transverse dimension of the wheel. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lateral width of the seat base taught by Byd to be of large enough dimension in the lateral direction to cover the lateral width of at least one of the wheels (e.g., by extending the width of the seat base laterally outwardly or inwardly to correspond with at 
As regards claim 19: the reference to Byd as discussed above does not specifically teach that the recess (internal space of 9, 81) has, on the side of the side wall, a delimiting flap such that the storing device (9, 82) is located between the flap of the side wall and the leg space. It is very old and well known to provide a battery access flap on an external face of a vehicle for the purpose of allowing removal and replacement of a batter from outside the vehicle, so as to obviate having to move a battery through the interior of the vehicle to install or remove it. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the outer face of the side wall proximate the recess of the vehicle taught by Byd with an access flap adjacent the storing devices (9, 82), to allow the storing device to be easily removed from the vehicle for repair or replacement without requiring the service personnel to move the storing devices through the interior of the vehicle. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Byd (cited above) in view of Takamura et al. and Danis (US 6,098,995, cited by applicant in the IDS). The reference to Byd as modified by Takamura et al. is discussed above, and while teaching wheels does not specifically teach that the wheels are vertically movable between a position in which the rotation axis of the wheel is below a top surface of the floor platform and a boarding position in which the wheel axis is above the top surface of the floor platform. Danis teaches that it has long been known to be a desirable suspension modification to provide a “kneeling” type operation for a vehicle wherein the wheels may be repositioned vertically from a driving position in which the rotation axis of the wheel is approximately even with the underside of the vehicle (figure 5) and thus expectedly below a top surface of the floor platform (and as regards claim 6, vertically lower and further away from the location of the energy storing device) and a boarding position in which the wheel axis is moved upwardly to a position above at least the underside of the vehicle (figure 6), and as regards claim 6, approximately level with a . 
As specifically regards the second position being characterized by the wheel rotation axis explicitly being above the top surface of the floor platform, the reference to Danis is not specific on the detail of the relative positioning, however it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the kneeling position as characterized by the wheel rotation axis explicitly being above the top surface of the floor platform for the purpose of ensuring that the lowered position is sufficiently low in order to achieve a substantial change in vehicle height (e.g., H1-H2), such that the kneeling position is effective for as great a number of patrons as is possible.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byd in view of Takamura et al. and Lohr (US 3,566,165). The reference to Byd as modified by Takamura et al. is discussed above and while teaching that a pair, or all wheels are provided with electric drive motors, the reference is not specific on providing the wheels with a hub, a rim of the wheel connected to the hub and the electric engine as being disposed in the rim and attached to the hub. Lohr teaches a long known electric vehicle drive wheel wherein a wheel includes a tire (38) mounted to a rim (30), in which a motor (motor structure positioned within motor casing 94, there does not appear to be a single reference numeral for the motor overall) is disposed, the rim connected to a central hub (44). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheels initially taught by Byd as modified by Takamura et al. as having the locational characteristics, and being electrically driven, as incorporating the drive into the wheel rims such as taught by the in-wheel motor drive described by Lohr, for the purpose of providing the electric wheel drive in as compact as possible a configuration.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byd in view of Takamura et al. and Crain et al. (US 2010/0314182). The reference to Byd as modified by Takamura et al. is discussed above and while teaching seats and a horizontal structure below the seats and above the electric storage device[s] to which it is deemed obvious to fix the seats, does not specifically that the horizontal, upper beam (i.e., the cross member linking elements 30 in the modifying reference to Takamura et al.) is positioned to also separate the seating area from the leg area. Crain et al. teach that it is known in providing a vehicle seat accommodated on a beam (216, 280) above a batter assembly (304A, 304B, platforms 270, 272) to provide the beam at an edge of the seat proximate the users’ legs (approximately aligned with the edge of 136, plane 190). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the beam portion (e.g., cross member as taught by the modifying reference to Takamura et al.) as being located at an edge of the seat and also between the batteries and the users’ leg space for the purpose of ensuring that the seat portion is adequately supported, for example if a heavy user sits on the seat portion. As specific to being an “inboard” beam associated with an “inner half” of the seat, in a condition where the seat is turned to face an inward portion of the vehicle (e.g., as in the seating configuration illustrated in the base reference to Byd), the forward half of the seat from the standpoint of a user sitting in it would be the inward half, and the provision of the beam at the “front” of the seat from the standpoint of a user sitting in it would result in being located at an inboard-most edge of the seat if applied to the Byd seating configuration

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Byd in view of Takamura et al. and Magnuson et al. (US 5,655,816). The reference to Byd as modified by Takamura et al. is discussed above and while teaching seats and a horizontal structure below the seats and above the electric storage device[s] to which it is deemed obvious to fix the seats, does not specifically that the horizontal, upper beam (i.e., the cross member linking elements 30 in the modifying reference to Takamura et al.) separating the seat base and electric storage device and an inclined bar vertically and transversally projecting, being disposed under the seat. Magnuson et al. teach that .

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
As regards the previously set forth objections to the drawings and rejections under 35 USC §112, the examiner agrees that applicant’s amendment has overcome these issues.
As regards the foreign priority, a reading of the bibliographic data sheet associated with this application confirms that the foreign priority details are acknowledged, and the examiner indicates that confirmation here on the PTO-326 cover 
As regards the fixing of seats on a vehicle portion, applicant’s comments are well noted, and the examiner has reviewed the previous office action and notes that there does not appear to be a taking of official notice, however the examiner maintains that such a connection of the seats in a vehicle is notoriously old and well known. It would be quite difficult to ensure that passengers or operators are not displaced in the vehicle and/or injured if the seats were not to be fixed to some portion of vehicle structure, though from applicant’s statements in the response, applicant may be unaware of this. For the purpose of ensuring clarity of prosecution, the examiner notes the following references: Fujii et al. and Magnuson et al. (cited previously and of record), as well as Jaggi, Norton, Igarashi, Ohkuma et al., Oviedo and Bisror et al. (cited herein).
These references are provided as a showing of documentary evidence and indeed reasonably support the assertion made by the examiner. To the extent that Fujii et al. and Magnuson et al. were cited and made of record by the examiner as of the office action of May 25, 2021, applicant was already in possession of references which support this showing with receipt of the first office action. The further references are cited in order to illustrate that the concept of securing a seat portion to a vehicle, e.g., by fastening such as screwing, bolting or otherwise fixing, is, in fact, notoriously old and well-known. 
To the extent that applicant may desire to argue that one of ordinary skill in the art would also somehow not realize that it is important to expressly fix batteries to a vehicle, the reference to Takamura et al. teaches that it is well known to fix batteries to an interface portion of a vehicle to ensure that they remain in place and connected to the vehicle electrical system when the vehicle moves or is moved. 
In general, although the claims are interpreted in light of the specification, (unclaimed) limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) 
Applicant should consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616